 

 

FILED
SEP 0 4 2019

PETER
ays Or A. rose , Stee
DEP CLK

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE no. 414-na- 1W0lo_
)
Vv. )
)
JASON P. RHEM. ) CRIMINAL INFORMATION

The United States Attorney charges that:

On or about August 7, 2019, in the Eastern District of North Carolina, at Marine
Corps Air Station Cherry Point, a place within the special maritime and territorial
jurisdiction of the United States, the Defendant, JASON P. RHEM, did enter
Marine Corps Air Station Cherry Point, a military installation, for a purpose
prohibited by lawful regulation, to wit: entering the BT-9 Restricted Bombing
Range Prohibited Area by boat, in violation of Title 18, United States Code, Section

1382.

ROBERT J. HIGDON, JR.
United States Attorney

 
 
    
    

e
» oe
oo Ce om
gage
OO ee

GARRETT J. SWEENEY
Special Assistant U.S. Attorney
Criminal Division

Byz

Case 4:19-mj-01106-FL Document1 Filed 09/04/19 Page 1of1
